BRYAN SCHRODER
United States Attorney

JACK S. SCHMIDT
Assistant United States Attorney
Federal Building & U.S. Courthouse
709 West 9th Street, Room 937
Post Office Box 21627
Juneau, Alaska 99802
Phone: (907) 796-0400
Fax: (907) 796-0409
Email: Jack.Schmidt@usdoj.gov

Attorneys for Plaintiff

                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF ALASKA

  UNITED STATES OF AMERICA,                )   No. 1:21-cr-00002-TMB-MMS
                                           )
                          Plaintiff,       )   COUNT 1:
                                           )   WIRE FRAUD
            vs.                            )     Vio. of 18 U.S.C. § 1343
                                           )
  RIYAN THOMAS ELLIOT                      )
  STOSSEL,                                 )
                                           )
                          Defendant.       )
                                           )

                                       INFORMATION

       The United States Attorney charges that:

       1.         RIYAN THOMAS ELLIOT STOSSEL made 108 fraudulent electronic

bank transfers for $11,503.00 from the bank account of his former employer, Haines

Hammer Museum, by utilizing their Pay Pal account to take funds from the Haines

Hammer Museum bank account, into STOSSEL’s and another individual’s accounts.



      Case 1:21-cr-00002-TMB-MMS Document 1 Filed 02/08/21 Page 1 of 3
                                        THE SCHEME

      2.     From on or about December 3, 2019, to on or about March 31, 2020, in or

near Haines, Alaska, the defendant, RIYAN THOMAS ELLIOT STOSSEL, participated

in and intended to devise a scheme to defraud his former employer, Haines Hammer

Museum, to obtain money and property by means of materially false and fraudulent

pretenses, representations and promises.

                               MANNER AND MEANS

      It was part of the scheme that:

      3.     Prior to September 2019, STOSSEL was employed as the Director of the

Haines Hammer Museum (Museum). STOSSEL’s duties included managing the books

for the Museum, responding to emails, and setting up and controlling the Museum’s Pay

Pal account that linked the Museum’s bank account with their Pay Pal account.

      4.     In September 2019, STOSSEL resigned as the Director of Haines Hammer

Museum. STOSSEL continued to have unauthorized electronic access to the Museum’s

bank account via the Museum’s Pay Pal account. On December 3, 2019, STOSSEL with

the intent to defraud, began to make material misrepresentations using the Museum’s Pay

Pal account to access Museum’s bank account in order to repeatedly make unauthorized

fund transfers from Museum’s bank account into STOSSEL’s and other individual’s Pay

Pal accounts continuing up and until March 31, 2020.

      5.     Between December 3, 2019 and March 31, 2020, STOSSEL conducted 108

unauthorized wire transfers from Haines Hammer Museum bank account by making

repeated material misrepresentations though the Museum’s Pay Pal account authorizing

                                         Page 2 of 3
      Case 1:21-cr-00002-TMB-MMS Document 1 Filed 02/08/21 Page 2 of 3
the transfer of the stolen funds into an accounts held and controlled by STOSSEL and

another individual, for a total value of $11,503.00.

       6.     On or about the dates set forth below, in or near Haines, in the District of

Alaska, the defendant RIYAN THOMAS ELLIOT STOSSEL had made 108 material

misrepresentation for the purpose of executing the scheme described above, and

attempting to do so, caused to be transmitted by means of wire communication in

interstate commerce the signals and sounds previously described above on 108 occasions,

between the dates of December 3, 2019 through March 31, 2020.

       All of which is in violation of Section 1343 of Title 18 United States Code.

       RESPECTFULLY submitted on this              day of February, 2021, at Juneau,

Alaska.

                                                 BRYAN SCHRODER
                                                 United States Attorney


                                                 s/ Jack S. Schmidt
                                                 JACK S. SCHMIDT
                                                 Assistant United States Attorney
                                                 United States of America




                                        Page 3 of 3
      Case 1:21-cr-00002-TMB-MMS Document 1 Filed 02/08/21 Page 3 of 3
